DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 3, the recitation “the proximate end of the gear set” and “the distal end of the gear set” lacks positive antecedent basis in the claims. Note that the previous recitation of “a proximate end” and “a distal end” refers to the “body”. 
With respect to claim 12, the recitation “the handle end of the gear set” and “the distal end of the gear set” lacks positive antecedent basis in the claims. 
With respect to claim 19, the recitation “the input torque” lacks positive antecedent basis in the claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10, 11 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oogose et al (U.S. Patent Application Publication no. US2019/0191682 A1).

With respect to claim 1, Oogose et al disclose a baitcaster 100 comprising: a body 2 defining a proximate end (right end side of body in figure 2) and a distal end (left end side of body in figure 2) opposite the proximate end; a spool 3 extending between the proximate end and the distal end; a handle 5 extending from the proximate end and configured to receive an input torque; and a drive 10 configured to receive the input torque from the handle at the proximate end, and drive the spool through a coupling 20 at the distal end.

With respect to claims 2 and 11, Oogose et al disclose the baitcaster of Claim 1, wherein the spool comprises an inner volume (figure 2 shows an inner volume of spool 3 defined by the winding surface of spool) and a spool shaft (in figure 2, inner volume portion of spool 3 in contact with- and surrounding element 4)  having a central bore (bore through which 4 extends), the spool shaft positioned centrally within the spool.

With respect to claim 10, Oogose et al disclose a fishing rod comprising: a rod (not shown; however, fishing reels are commonly attached to a rod); and a baitcaster 100 coupled with the rod, the baitcaster comprising: a body 2 defining a handle end (in figure 2, the right end side of the reel) and a distal end (in figure 2, the left end side of the reel) opposite the handle end; a spool 3 extending between the handle end and the distal end; a handle 5 extending from the handle end and configured to receive an input torque; a spool drive mechanism 10 configured to receive the input torque from the handle at the handle end, and drive the spool through a coupling 20 at the distal end.

With respect to claim 19, Oogose et al disclose a baitcaster 100 comprising: a body 2 defining a handle end (in figure 2, the right side end of the reel) and a distal end (in figure 2, the left side end of the reel) opposite the handle end; a spool 3 extending between the handle end and the distal end; a spool drive mechanism 20 configured to receive the input torque from a handle 5 at the handle end, and drive the spool through a coupling 20 at the distal end, the spool drive mechanism comprising: a spool engagement mechanism configured to selectively transition between a first state and a second state, to fixedly couple or de-couple the spool with an output of the spool drive mechanism at the distal end of the baitcaster (see paragraphs [0034]- [0035]).


Allowable Subject Matter
Claims 3 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 would be allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the drive comprises a gear set positioned within the body and at least partially within the inner volume of the spool, the gear set configured to receive the input torque through the handle and an input shaft at the proximate end of the gear set, the gear set further configured to output an output torque to an output shaft extending from the distal end of the gear set.  Claims 4-9 are allowable by virtue of their dependence from claim 3. 

Claim 12 would be allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the spool drive mechanism comprises a gear set positioned within the body and at least partially within the inner volume of the spool, the gear set configured to receive the input torque through the handle and an input shaft at the handle end of the gear set, the gear set further configured to output an output torque to an output shaft extending from the distal end of the gear set.  Claims 13-18 are allowable by virtue of their dependence from claim 12. 

Claim 20 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the engagement member translatable between a first position and a second position along an output shaft of the spool drive mechanism, the engagement member configured to fixedly couple the spool with the output shaft when in the first position and de- couple the spool from the output shaft when transitioned out of the first position and into the second position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morgan et al disclose a reel assembly with a spool having an inner volume and components held therein. Kim et al disclose a reel with a spool free mechanism. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/